TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00397-CR


                             Tarrance Shon Forister, Appellant

                                              v.

                                The State of Texas, Appellee


             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 17-0568-K26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Tarrance Shon Forister has filed a motion to dismiss his appeal. The

motion is signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the

motion and dismiss the appeal. See id.



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: April 24, 2020

Do Not Publish